Exhibit 10.1

 

THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Wells Fargo Retail Finance, LLC, Agent

 

Effective Date:  February 8, 2005
Execution Date:  February 8, 2005

 

THIS THIRD AMENDMENT (this “Third Amendment”) is made in consideration of the
mutual covenants contained herein and benefits to be derived herefrom to the
Second Amended and Restated Loan and Security Agreement (the “Loan Agreement”)
dated December 21, 2001 entered into by and among WELLS FARGO RETAIL FINANCE,
LLC, a Delaware limited liability company, as the arranger and administrative
agent for the Lenders (in such capacity, together with its successors, if any,
in such capacity, the “Agent” and together with the Lenders, collectively, the
“Lender Group”), and, on the other hand, GUITAR CENTER, INC., a Delaware
corporation (“GCI”), GUITAR CENTER STORES, INC., a Delaware corporation (“GCS”),
and MUSICIAN’S FRIEND, INC., a Delaware corporation (“MFI”; and together with
GCI and GCS, referred to hereinafter each individually as a “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”).

 

BACKGROUND:

 

The Borrowers and the Lender Group are parties to the Loan Agreement, as amended
by a certain Consent and Amendment dated June 9, 2003, and as further amended by
a certain Second Amendment dated December 5, 2003.  At this time, the Borrowers
and the Lender Group desire to further amend the Loan Agreement.  Accordingly,
it is hereby agreed by and between the Borrowers and the Lender Group, as
follows:

 

Part 1.                                   Amendment of Loan Agreement:

 

The Loan Agreement is amended as follows:

 


1.                                       THE DEFINITION OF APPLICABLE BASE RATE
MARGIN IS HEREBY DELETED IN ITS ENTIRETY, AND THE FOLLOWING IS INSERTED IN ITS
PLACE:


 

“Applicable Base Rate Margin” means 0.00 percentage points.

 


2.                                       THE DEFINITION OF APPLICABLE LIBOR RATE
MARGIN IS HEREBY DELETED IN ITS ENTIRETY, AND THE FOLLOWING IS INSERTED IN ITS
PLACE:


 

“Applicable LIBOR Rate Margin” means, as of any date of determination, the
margin opposite the applicable Excess Availability level set forth in the grid
below; provided, that for the period from December 31, 2004 through June 30,
2005, the Applicable LIBOR Rate Margin shall be 1.00 percentage points:

 

Excess Availability

 

Applicable LIBOR Rate Margin

Greater than $20,000,000

 

1.00 percentage points

Less than or equal to $20,000,000 and greater than $10,000,000

 

1.25 percentage points

Less than or equal to $10,000,000

 

1.50 percentage points

 

--------------------------------------------------------------------------------


 

The Applicable LIBOR Rate Margin shall be based upon Excess Availability, which
will be calculated quarterly on an average daily basis at the end of each fiscal
quarter, which calculation shall determine the Applicable LIBOR Rate Margin for
the immediately succeeding fiscal quarter.  The applicable margin shall be
redetermined quarterly on the date Agent receives the certified calculation of
Excess Availability pursuant to Section 6.3(b)(v) hereof.  Anything to the
contrary contained herein notwithstanding, any LIBOR Rate Advance that is
outstanding on the day on which the Applicable LIBOR Rate Margin changes, shall,
until the end of the Interest Period relating to such LIBOR Rate Advance,
continue to bear interest at the Applicable LIBOR Rate Margin that was in effect
on the date such LIBOR Rate Advance initially was made.

 


3.                                       THE DEFINITION OF APPLICABLE PREPAYMENT
PREMIUM IS HEREBY DELETED IN ITS ENTIRETY, AND THE FOLLOWING IS INSERTED IN ITS
PLACE:

 


“APPLICABLE PREPAYMENT PREMIUM” MEANS, AS OF ANY DATE OF DETERMINATION, AN
AMOUNT EQUAL TO 0.25% MULTIPLIED BY THE AGGREGATE REVOLVING CREDIT COMMITMENTS;
PROVIDED, HOWEVER, THAT IF THE OBLIGATIONS ARE PREPAID IN FULL IN CASH WITH THE
PROCEEDS OF A CREDIT FACILITY IN WHICH THE AGENT ACTS AS AGENT OR A REFINANCING
AT LEAST A PORTION OF WHICH IS PROVIDED BY A WELLS FARGO COMMERCIAL BANKING
UNIT, THEN THE APPLICABLE PREPAYMENT PREMIUM SHALL BE 0.00%.

 


4.                                       THE DEFINITION OF APPLICABLE UNUSED
LINE MULTIPLE IS HEREBY DELETED IN ITS ENTIRETY, AND THE FOLLOWING IS INSERTED
IN ITS PLACE:

 

“Applicable Unused Line Multiple” means 0.25%.

 


5.                                       THE DEFINITION OF CASH EQUIVALENTS IS
HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING IS INSERTED IN ITS PLACE:


 


“CASH EQUIVALENTS” MEANS AND REFERS TO: (A) MARKETABLE DIRECT OBLIGATIONS ISSUED
OR UNCONDITIONALLY GUARANTEED BY THE UNITED STATES GOVERNMENT OR ISSUED BY ANY
AGENCY THEREOF, IN EACH CASE MATURING WITHIN ONE (1) YEAR FROM THE DATE OF
ACQUISITION THEREOF; (B) MARKETABLE DIRECT OBLIGATIONS ISSUED BY ANY STATE OF
THE UNITED STATES OF AMERICA OR ANY POLITICAL SUBDIVISION OF ANY SUCH STATE OR
ANY PUBLIC AGENCY OR INSTRUMENTALITY THEREOF MATURING WITHIN ONE (1) YEAR FROM
THE DATE OF ACQUISITION THEREOF AND, AT THE TIME OF ACQUISITION, HAVING THE
HIGHEST RATING OBTAINABLE FROM EITHER S&P OR MOODY’S; (C) COMMERCIAL PAPER
MATURING NO MORE THAN ONE (1) YEAR FROM THE DATE OF ACQUISITION THEREOF AND, AT
THE TIME OF ACQUISITION, HAVING A RATING OF A-2 OR BETTER FROM S&P OR P-2 OR
BETTER FROM MOODY’S; (D) AUCTION RATE SECURITIES MATURING NO MORE THAN ONE (1)
YEAR FROM THE DATE OF ACQUISITION THEREOF AND, AT THE TIME OF ACQUISITION,
HAVING A RATING OF A OR BETTER FROM S&P OR A OR BETTER FROM MOODY’S; (E)
CERTIFICATES OF DEPOSIT OR BANKERS’ ACCEPTANCES MATURING WITHIN ONE (1) YEAR
FROM THE DATE OF ACQUISITION THEREOF AND EITHER (I) ISSUED BY ANY BANK ORGANIZED
UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE THEREOF OR THE
DISTRICT OF COLUMBIA WHICH BANK (OR THE PARENT COMPANY OF SUCH BANK) HAS A
LONGER TERM DEBT RATING OF A OR BETTER FROM S&P OR A OR BETTER FROM MOODY’S, OR
(II) IN AN AMOUNT LESS THAN OR EQUAL TO ONE HUNDRED THOUSAND DOLLARS ($100,000)
IN THE AGGREGATE ISSUED BY ANY OTHER BANK INSURED BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION; (F) REPURCHASE AGREEMENTS WITH A TERM OF NOT MORE THAN 30
DAYS FOR UNDERLYING SECURITIES OF THE TYPES DESCRIBED IN CLAUSES (A), (B) AND/OR
(C) ABOVE ENTERED INTO WITH ANY COMMERCIAL BANK, BROKER/DEALER OR OTHER
FINANCIAL INSTITUTION MEETING THE REQUIREMENTS SPECIFIED IN CLAUSE (E)(I); AND

 

--------------------------------------------------------------------------------


 

(g) shares of investment companies that are money market funds registered under
the Investment Company Act of 1940.


 


6.                                       THE FOLLOWING DEFINITION IS HEREBY
INSERTED IN ITS APPROPRIATE ALPHABETICAL ORDER INTO SECTION 1.1:


 


“COMMITMENT DECREASE” HAS THE MEANING SET FORTH IN SECTION 2.18.


 


7.                                       THE FOLLOWING DEFINITION IS HEREBY
INSERTED IN ITS APPROPRIATE ALPHABETICAL ORDER INTO SECTION 1.1:


 


“COMMITMENT INCREASE” HAS THE MEANING SET FORTH IN SECTION 2.17.


 


8.                                       THE FOLLOWING DEFINITION IS HEREBY
INSERTED IN ITS APPROPRIATE ALPHABETICAL ORDER INTO SECTION 1.1:


 


“COMMITMENT INCREASE DATE” HAS THE MEANING SET FORTH IN SECTION 2.17.


 


9.                                      
7.                                       THE FOLLOWING DEFINITION IS HEREBY
INSERTED IN ITS APPROPRIATE ALPHABETICAL ORDER INTO SECTION 1.1:


 


“COMMITMENT INCREASE FEE” MEANS $50,000.00.


 


10.                                 THE FOLLOWING DEFINITION IS HEREBY INSERTED
IN ITS APPROPRIATE ALPHABETICAL ORDER INTO SECTION 1.1:


 


“INCREASED MAXIMUM FACILITY AMOUNT” HAS THE MEANING SET FORTH IN SECTION 2.17.


 


11.           SUBSECTION (C) OF THE DEFINITION OF PERMITTED ACQUISITION IS
HEREBY DELETED IN ITS ENTIRETY, AND THE FOLLOWING IS INSERTED IN ITS PLACE:


 


(C)                                  THE AGGREGATE CONSIDERATION (BUT EXCLUDING
CONSIDERATION PAID OR PAYABLE IN STOCK OF GCI THAT DOES NOT REQUIRE ANY CASH
PAYMENT UNTIL AFTER THE SECOND ANNIVERSARY OF THE MATURITY DATE) PAID OR PAYABLE
FOR PERMITTED ACQUISITIONS DURING ANY FISCAL YEAR, AFTER GIVING EFFECT TO THE
PROPOSED ACQUISITION, SHALL NOT EXCEED $200,000,000.00,”


 


12.           THE DEFINITION OF PERMITTED INVESTMENT IS HEREBY DELETED IN ITS
ENTIRETY, AND THE FOLLOWING IS INSERTED IN ITS PLACE:


 


PERMITTED INVESTMENTS: MEANS (A) INVESTMENTS IN CASH EQUIVALENTS IN AN AMOUNT
NOT TO EXCEED $20,000,000 UNLESS EXCESS AVAILABILITY IS GREATER THAN $25,000,000
AT THE TIME SUCH INVESTMENT IS MADE, (B) LOANS AND ADVANCES TO OFFICERS AND
EMPLOYEES OF THE OBLIGORS IN THE ORDINARY COURSE OF BUSINESS, SO LONG AS EXCESS
AVAILABILITY IS GREATER THAN $25,000,000 AT THE TIME SUCH INVESTMENT IS MADE,
(C) INVESTMENTS IN NEGOTIABLE INSTRUMENTS FOR COLLECTION, (D) ADVANCES MADE IN
CONNECTION WITH PURCHASES OF GOODS OR SERVICES IN THE ORDINARY COURSE OF
BUSINESS, (E) PERMITTED ACQUISITIONS, (F) INVESTMENTS IN ANY OBLIGOR, AND (G)
OTHER INVESTMENTS, SO LONG AS EXCESS AVAILABILITY IS GREATER THAN $25,000,000 AT
THE TIME SUCH INVESTMENT IS MADE.”


 


13.                                 THE FOLLOWING DEFINITION IS HEREBY INSERTED
IN ITS APPROPRIATE ALPHABETICAL ORDER INTO SECTION 1.1:

 

--------------------------------------------------------------------------------


 


“REDUCTION ELECTION” HAS THE MEANING SET FORTH IN SECTION 2.18.


 


14.                                 A NEW PARAGRAPH 2.11(D) IS HEREBY INSERTED
IN ITS APPROPRIATE NUMERICAL ORDER, AS FOLLOWS:


 


(D)                                 TO THE AGENT, FOR THE RATABLE BENEFIT OF THE
LENDERS, A COMMITMENT INCREASE FEE IN THE AMOUNT OF $50,000.00, DUE AND PAYABLE
UPON A COMMITMENT INCREASE.


 


15.                                 THE PROVISIONS OF SECTION 2.12(A)(II) ARE
HEREBY DELETED IN THEIR ENTIRETY, AND THE FOLLOWING IS INSERTED IN THEIR PLACE:


 


(II)                                  THE LETTER OF CREDIT USAGE WOULD EXCEED
$25,000,000.00, OR


 


16.                                 A NEW PARAGRAPH 2.17 IS HEREBY INSERTED IN
ITS APPROPRIATE NUMERICAL ORDER, AS FOLLOWS:


 


2.17  INCREASE IN FACILITY AMOUNTS AND COMMITMENTS.


 


(A)                                                          INCREASE IN MAXIMUM
FACILITY AMOUNT.  PROVIDED THAT NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, BORROWERS SHALL HAVE THE RIGHT AT ANY TIME, ON ONE OCCASION (SUBJECT
TO SECTION 2.18(B)(2)) AND UPON NOT LESS THAN 5 BUSINESS DAYS PRIOR WRITTEN
NOTICE TO THE AGENT, TO ELECT TO INCREASE THE MAXIMUM FACILITY AMOUNT BY
$25,000,000.00 (A “COMMITMENT INCREASE”) FROM THE EXISTING AGGREGATE AMOUNT OF
$125,000,000.00, TO AN AGGREGATE AMOUNT OF $150,000,000.00 (THE “INCREASED
MAXIMUM FACILITY AMOUNT”).  ANY SUCH REQUESTED INCREASE SHALL BE MADE TO ALL
EXISTING LENDERS ON A PRO RATA BASIS, IN ACCORDANCE WITH SCHEDULE C-1.


 


(B)                                                         INCREASE
CONDITIONS.   THE COMMITMENT INCREASE SHALL NOT BECOME EFFECTIVE UNLESS AND
UNTIL EACH OF THE FOLLOWING CONDITIONS HAVE BEEN SATISFIED:


 

(1)                                  THE BORROWERS SHALL HAVE PAID THE AGENT THE
COMMITMENT INCREASE FEE;

 

(2)                                  A NOTE WILL BE ISSUED AT THE BORROWERS’
EXPENSE, TO EACH LENDER, TO THE EXTENT NECESSARY TO REFLECT THE NEW COMMITMENTS
OF SUCH LENDERS; AND

 

(3)                                  THE BORROWERS SHALL HAVE DELIVERED SUCH
OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS WITH RESPECT TO THE COMMITMENT
INCREASE AS THE AGENT MAY REASONABLY HAVE REQUESTED.

 


(C)                                                          COMMITMENT INCREASE
DATE.  THE AGENT SHALL PROMPTLY NOTIFY EACH LENDER AS TO THE EFFECTIVENESS OF
THE COMMITMENT INCREASE (WITH THE DATE OF SUCH EFFECTIVENESS BEING REFERRED TO
HEREIN AS THE “COMMITMENT INCREASE DATE”), AND AT SUCH TIME (I) THE MAXIMUM
FACILITY AMOUNT UNDER, AND FOR ALL PURPOSES OF, THIS AGREEMENT SHALL BE
INCREASED BY THE AGGREGATE AMOUNT OF THE COMMITMENT INCREASE, (II) THE INCREASED
COMMITMENTS SET FORTH ON SCHEDULE C-1 SHALL BE DEEMED EFFECTIVE, WITHOUT FURTHER
ACTION,  TO REFLECT THE REVISED COMMITMENTS OF THE LENDERS, AND (III) THIS
AGREEMENT SHALL BE DEEMED AMENDED, WITHOUT FURTHER ACTION, TO THE EXTENT
NECESSARY TO REFLECT SUCH INCREASED MAXIMUM FACILITY AMOUNT.


 


(D)                                                         PRO RATA SHARE.  IN
CONNECTION WITH COMMITMENT INCREASE HEREUNDER, THE LENDERS AND THE BORROWERS
AGREE THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE
BORROWERS SHALL, IN COORDINATION WITH THE AGENT, (I) REPAY OUTSTANDING LOANS OF
CERTAIN LENDERS, AND OBTAIN LOANS FROM CERTAIN OTHER LENDERS, OR (II) TAKE SUCH
OTHER ACTIONS AS REASONABLY MAY BE REQUIRED BY THE AGENT, IN EACH CASE TO THE
EXTENT NECESSARY SO THAT ALL OF THE LENDERS EFFECTIVELY PARTICIPATE IN EACH OF
THE OUTSTANDING LOANS PRO RATA ON THE BASIS OF THEIR REVOLVING CREDIT COMMITMENT
(DETERMINED AFTER GIVING EFFECT TO THE INCREASED MAXIMUM FACILITY AMOUNT
PURSUANT TO THIS SECTION 2.17) ; PROVIDED THAT THE AGENT AND THE LENDERS AGREE
THAT NO SUCH PREPAYMENT

 

--------------------------------------------------------------------------------


 


SHALL BE REQUIRED IF, AS A RESULT THEREOF, THE BORROWERS WOULD BE OBLIGATED TO
PAY FUNDING LOSSES PURSUANT TO SECTION 2.13(C).


 


17.           THE MATURITY DATE LISTED IN SECTION 3.4 IS HEREBY DELETED IN ITS
ENTIRETY, AND THE FOLLOWING MATURITY DATE IS INSERTED IN ITS PLACE:


 


“DECEMBER 16, 2010.”


 


18.           THE PROVISIONS OF SECTION 6.2(C) ARE HEREBY DELETED IN THEIR
ENTIRETY, AND THE FOLLOWING IS INSERTED IN THEIR PLACE:


 


(C)                          ON A QUARTERLY BASIS AND, IN ANY EVENT, BY NO LATER
THAN 45 DAYS AFTER THE END OF EACH FISCAL QUARTER, AND MONTHLY DURING ANY PERIOD
WHEN EXCESS AVAILABILITY HAS NOT BEEN GREATER THAN $25,000,000.00 AT ALL TIMES
DURING THE IMMEDIATELY PRECEDING 30 DAY PERIOD, BY NO LATER THAN THE 15TH DAY OF
EACH MONTH, DURING THE TERM OF THIS AGREEMENT,


 


(I)                                     FROM AND AFTER THE RECEIVABLES
ACTIVATION DATE, A SALES JOURNAL, COLLECTION JOURNAL, AND CREDIT REGISTER SINCE
THE LAST SUCH SCHEDULE,


 


(II)                                  DURING ANY PERIOD WHEN NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING, A BORROWING BASE CERTIFICATE SETTING FORTH THE
CALCULATION OF THE BORROWING BASE AND DEMONSTRATING BORROWERS’ COMPLIANCE WITH
THE LIMITATION ON ADVANCES SET FORTH IN SECTION 2.1(A)(III) AS OF THE LAST DAY
OF THE IMMEDIATELY PRECEDING MONTH.


 


19.           THE PROVISIONS OF SECTION 6.2(D) ARE HEREBY DELETED IN THEIR
ENTIRETY, AND THE FOLLOWING IS INSERTED IN THEIR PLACE:


 

(d)                                 Intentionally Left Blank.

 


20.           THE PROVISIONS OF SECTION 6.2(E) ARE HEREBY DELETED IN THEIR
ENTIRETY, AND THE FOLLOWING IS INSERTED IN THEIR PLACE:


 

(e)                                  such other reports as to the Collateral or
the financial condition of the Borrowers as Agent may request from time to time
in its Permitted Discretion.

 


21.           THE PROVISIONS OF SECTION 6.2(F) ARE HEREBY DELETED IN THEIR
ENTIRETY, AND THE FOLLOWING IS INSERTED IN THEIR PLACE:


 


(F)                                    INTENTIONALLY LEFT BLANK.


 


22.           THE PROVISIONS OF SECTION 6.3(A) ARE HEREBY DELETED IN THEIR
ENTIRETY, AND THE FOLLOWING IS INSERTED IN THEIR PLACE:


 


(A)                                  AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF SUCH MONTH,


 


(I)                                     FOR ANY MONTH DURING ANY OF GCI’S FISCAL
YEARS DURING WHICH BORROWER FAILS, ON ANY DAY, TO MAINTAIN EXCESS AVAILABILITY
OF AT LEAST $15,000,000, A COMPANY PREPARED BALANCE SHEET, INCOME STATEMENT, AND
STATEMENT OF CASH FLOW COVERING GCI’S CONSOLIDATED OPERATIONS DURING SUCH
PERIOD, AND

 

--------------------------------------------------------------------------------


 


(II)                                  FOR ANY MONTH DURING ANY OF GCI’S FISCAL
YEARS DURING ANY PERIOD WHEN EXCESS AVAILABILITY HAS NOT BEEN GREATER THAN
$15,000,000.00 AT ALL TIMES DURING THE IMMEDIATELY PRECEDING 30 DAY PERIOD, A
CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF ADMINISTRATIVE BORROWER TO
THE EFFECT THAT:


 


(A)                              THE FINANCIAL STATEMENTS DELIVERED HEREUNDER
HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP (EXCEPT FOR THE LACK OF FOOTNOTES AND
BEING SUBJECT TO YEAR-END AUDIT ADJUSTMENTS) AND FAIRLY PRESENT THE CONSOLIDATED
FINANCIAL CONDITION OF GCI IN ALL MATERIAL RESPECTS,


 


(B)                                THE REPRESENTATIONS AND WARRANTIES OF EACH
OBLIGOR CONTAINED IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH CERTIFICATE, AS
THOUGH MADE ON AND AS OF SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH
REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER DATE), AND


 


(C)                                THERE DOES NOT EXIST ANY CONDITION OR EVENT
THAT CONSTITUTES A DEFAULT OR EVENT OF DEFAULT (OR, TO THE EXTENT OF ANY
NON-COMPLIANCE, DESCRIBING SUCH NON-COMPLIANCE AS TO WHICH HE OR SHE MAY HAVE
KNOWLEDGE AND WHAT ACTION BORROWERS HAVE TAKEN, ARE TAKING, OR PROPOSE TO TAKE
WITH RESPECT THERETO).


 


23.                                 THE PROVISIONS OF SECTION 6.3(F) ARE HEREBY
DELETED IN THEIR ENTIRETY, AND THE FOLLOWING IS INSERTED IN THEIR PLACE:


 

(f)                                    Intentionally Left Blank.

 


24.                                 THE PROVISIONS OF SECTION 6.4 ARE HEREBY
DELETED IN THEIR ENTIRETY, AND THE FOLLOWING IS INSERTED IN THEIR PLACE:


 

6.4                                 Intentionally Left Blank.

 


25.                                 THE PROVISIONS OF SECTION 6.16 ARE HEREBY
DELETED IN THEIR ENTIRETY, AND THE FOLLOWING IS INSERTED IN THEIR PLACE:


 

6.16                           Projections.  Not later than 90 days after the
end of each fiscal year of GCI, deliver to Agent Projections of GCI, in form and
substance (including as to scope and underlying assumptions) satisfactory to
Agent in its Permitted Discretion, for the forthcoming fiscal year, month by
month, certified by the chief financial officer of Administrative Borrower as
being such officer’s good faith best estimate of the financial performance of
the Obligors during the period covered thereby.

 


26.                                 THE PROVISIONS OF SECTION 7.13 ARE HEREBY
DELETED IN THEIR ENTIRETY, AND THE FOLLOWING IS INSERTED IN THEIR PLACE:


 


INVESTMENTS.  EXCEPT FOR PERMITTED INVESTMENTS, DIRECTLY OR INDIRECTLY MAKE,
ACQUIRE, OR INCUR ANY LIABILITIES (INCLUDING CONTINGENT OBLIGATIONS) FOR OR IN
CONNECTION WITH ANY INVESTMENT; PROVIDED, HOWEVER, THAT NO OBLIGOR SHALL HAVE
PERMITTED INVESTMENTS CONSISTING OF INVESTMENT PROPERTY OR CASH EQUIVALENTS
(OTHER THAN (X) INVESTMENT PROPERTY DELIVERED TO AGENT WITH UNDATED TRANSFER
POWERS AND (Y) CASH EQUIVALENTS AND INVESTMENT PROPERTY HELD IN THE GCS
COLLECTION ACCOUNTS, THE CONCENTRATION ACCOUNTS, THE DESIGNATED ACCOUNTS OR IN
ANY OTHER ACCOUNT WITH RESPECT TO WHICH THE AGENT HAS ENTERED INTO A CONTROL
AGREEMENT OR SIMILAR ARRANGEMENT TO PERFECT AGENT’S LIEN) IN EXCESS OF $100,000
OUTSTANDING AT ANY ONE TIME WITHOUT THE PRIOR WRITTEN CONSENT OF AGENT, WHICH
CONSENT MAY BE CONDITIONED, AT AGENT’S ELECTION, ON SUCH OBLIGOR ENTERING INTO
CONTROL AGREEMENTS OR SIMILAR ARRANGEMENTS GOVERNING SUCH PERMITTED

 

--------------------------------------------------------------------------------


 


INVESTMENTS, AS AGENT SHALL DETERMINE IN ITS PERMITTED DISCRETION, TO PERFECT
(AND FURTHER ESTABLISH) AGENT’S LIEN IN SUCH PERMITTED INVESTMENTS.


 

Part 2.                                   Ratification of Loan Documents. No
Claims against the Agents and the Lenders:

 


1.                                       EXCEPT AS PROVIDED HEREIN, ALL TERMS
AND CONDITIONS OF THE LOAN AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS REMAIN
IN FULL FORCE AND EFFECT.  THE  BORROWERS HEREBY RATIFY, CONFIRM, AND RE-AFFIRM
ALL TERMS AND PROVISIONS OF THE LOAN DOCUMENTS.


 


2.                                       THE BORROWERS REPRESENT AND WARRANT
THAT, NO EVENT OF DEFAULT EXISTS AS OF THE DATE OF THIS THIRD AMENDMENT.


 


3.                                       THE BORROWERS ACKNOWLEDGE AND AGREE
THAT THERE IS NO BASIS NOR SET OF FACTS ON WHICH ANY AMOUNT (OR ANY PORTION
THEREOF) OWED BY THE BORROWERS UNDER ANY LOAN DOCUMENT COULD BE REDUCED, OFFSET,
WAIVED, OR FORGIVEN, BY RESCISSION OR OTHERWISE; NOR IS THERE ANY CLAIM,
COUNTERCLAIM, OFF SET, OR DEFENSE (OR OTHER RIGHT, REMEDY, OR BASIS HAVING A
SIMILAR EFFECT) AVAILABLE TO THE BORROWERS WITH REGARD THERETO; NOR IS THERE ANY
BASIS ON WHICH THE TERMS AND CONDITIONS OF ANY OF THE OBLIGATIONS COULD BE
CLAIMED TO BE OTHER THAN AS STATED ON THE WRITTEN INSTRUMENTS WHICH EVIDENCE
SUCH OBLIGATIONS.


 


4.                                       THE BORROWERS HEREBY ACKNOWLEDGE AND
AGREE THAT THE BORROWERS HAVE NO OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS
AGAINST THE AGENTS, THE LENDERS, OR THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS, REPRESENTATIVES, PREDECESSORS, SUCCESSORS, OR ASSIGNS WITH
RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND THAT IF THE BORROWERS NOW HAVE, OR
EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST THE
AGENTS, THE LENDERS, OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, REPRESENTATIVES, PREDECESSORS, SUCCESSORS, AND ASSIGNS, WHETHER KNOWN
OR UNKNOWN, AT LAW OR IN EQUITY, FROM THE BEGINNING OF THE WORLD THROUGH THIS
DATE AND THROUGH THE TIME OF EXECUTION OF THIS THIRD AMENDMENT, ALL OF THEM ARE
HEREBY EXPRESSLY WAIVED, AND THE BORROWERS HEREBY RELEASE THE AGENTS, THE
LENDERS, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS,
REPRESENTATIVES, PREDECESSORS, SUCCESSORS, AND ASSIGNS FROM ANY LIABILITY
THEREFOR.


 


PART 3.                                   MISCELLANEOUS:


 


1.             CAPITALIZED TERMS USED IN THIS THIRD AMENDMENT WHICH ARE DEFINED
IN THE LOAN AGREEMENT ARE USED AS SO DEFINED.


 


2.             THIS THIRD AMENDMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL, AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AGREEMENT.

 

--------------------------------------------------------------------------------


 


3.             THIS THIRD AMENDMENT EXPRESSES THE ENTIRE UNDERSTANDING OF THE
PARTIES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY.  NO PRIOR
NEGOTIATIONS OR DISCUSSIONS SHALL LIMIT, MODIFY, OR OTHERWISE AFFECT THE
PROVISIONS HEREOF.


 


4.             ANY DETERMINATION THAT ANY PROVISION OF THIS THIRD AMENDMENT OR
ANY APPLICATION HEREOF IS INVALID, ILLEGAL, OR UNENFORCEABLE IN ANY RESPECT AND
IN ANY INSTANCE SHALL NOT AFFECT THE VALIDITY, LEGALITY, OR ENFORCEABILITY OF
SUCH PROVISION IN ANY OTHER INSTANCE, OR THE VALIDITY, LEGALITY, OR
ENFORCEABILITY OF ANY OTHER PROVISIONS OF THIS THIRD AMENDMENT.


 


5.             IN CONNECTION WITH THE INTERPRETATION OF THIS THIRD AMENDMENT AND
ALL OTHER DOCUMENTS, INSTRUMENTS, AND AGREEMENTS INCIDENTAL HERETO:


 


A.                                       ALL RIGHTS AND OBLIGATIONS HEREUNDER
AND THEREUNDER, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY, AND PERFORMANCE,
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF
CALIFORNIA AND ARE INTENDED TO TAKE EFFECT AS SEALED INSTRUMENTS.


 


B.                                      THE CAPTIONS OF THIS THIRD AMENDMENT ARE
FOR CONVENIENCE PURPOSES ONLY, AND SHALL NOT BE USED IN CONSTRUING THE INTENT OF
THE AGENTS, THE LENDERS, AND THE BORROWERS UNDER THIS THIRD AMENDMENT.


 


C.                                       IN THE EVENT OF ANY INCONSISTENCY
BETWEEN THE PROVISIONS OF THIS THIRD AMENDMENT AND ANY OF THE OTHER LOAN
DOCUMENTS OR OTHER AGREEMENTS ENTERED INTO BY AND BETWEEN THE AGENTS, THE
LENDERS, AND THE BORROWERS, THE PROVISIONS OF THIS THIRD AMENDMENT SHALL GOVERN
AND CONTROL.


 


D.                                      THE AGENTS, THE LENDERS, AND THE
BORROWERS HAVE PREPARED THIS THIRD AMENDMENT AND ALL DOCUMENTS, INSTRUMENTS, AND
AGREEMENTS INCIDENTAL HERETO WITH THE AID AND ASSISTANCE OF THEIR RESPECTIVE
COUNSEL.  ACCORDINGLY, ALL OF THEM SHALL BE DEEMED TO HAVE BEEN DRAFTED MUTUALLY
BY THE AGENTS, THE LENDERS, AND THE BORROWERS AND SHALL NOT BE CONSTRUED AGAINST
ANY PARTY.


 


E.                                       UPON THE EXECUTION OF THIS THIRD
AMENDMENT, THE BORROWERS SHALL REIMBURSE THE AGENT AND THE LENDERS FOR ALL
REASONABLE COSTS, EXPENSES, AND ATTORNEYS’ FEES INCURRED IN CONNECTION WITH THE
NEGOTIATION AND PREPARATION OF THIS THIRD AMENDMENT, AND ALL DOCUMENTS,
INSTRUMENTS, AND AGREEMENTS INCIDENTAL HERETO.  THE AGENT IS HEREBY AUTHORIZED
TO MAKE AN ADVANCE FOR THE PURPOSE OF EFFECTING THE FOREGOING REIMBURSEMENT.


 

Signatures  follow

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed and delivered as of the date set forth above.

 

 

 

GUITAR CENTER, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Bruce L. Ross

 

 

Title:

Executive Vice President & Chief Financial
Officer

 

 

 

 

 

GUITAR CENTER STORES, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Bruce L. Ross

 

 

Title:

Director

 

 

 

 

 

MUSICIAN’S FRIEND, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Bruce L. Ross

 

 

Title:

Secretary

 

 

[signature page continues]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE, LLC,

 

a Delaware limited liability company, as Agent and as
a Lender

 

 

 

 

 

By:

/s/ Lynn S. Whitmore

 

 

Name:

Lynn S. Whitmore

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

FLEET RETAIL GROUP INC,

 

formerly known as Fleet Retail Finance Inc., a
Delaware corporation, as Documentation Agent and
as a Lender

 

 

 

 

 

By:

/s/ Christina M. Scott

 

 

Name:

Christina M. Scott

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Nancy A. Parkins

 

 

Name:

Nancy A. Parkins

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

By:

/s/ Lawrence Weinstein

 

 

Name:

Lawrence Weinstein

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------